Citation Nr: 1540260	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-49 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to January 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013 and November 2014, the case was remanded for additional development.

In July 2013, the Board also dismissed the issue of entitlement to nonservice-connected pension.  Consequently, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he currently has a left leg disability, to include residuals of a left leg amputation, due to a motorcycle accident which occurred during service on October 7, 1973.  Service records confirm that he severely injured his left leg in a motorcycle accident on that date.

Although the Veteran's accident occurred during a period of active service, the service department conducted an investigation and determined in August 1975 that his left leg injuries sustained in the accident were not incurred "in line of duty" because he was absent without official leave (AWOL) at the time the accident occurred.  According to the investigation documents, the Veteran's authorized leave expired at 9:00am on the morning of October 7, 1973, and the motorcycle accident was deemed to have occurred after 9:00am on that date.  The line of duty investigation report indicated that the left leg injuries sustained by the Veteran were not the result of willful neglect or intentional misconduct.  Thereafter, a November 1975 Physical Disability Appeal Board concurred with all of the findings of the Physical Review Council.  The Veteran was granted an honorable discharge.

To determine whether the Veteran's left leg injuries were incurred in line of duty, VA must first determine whether the Veteran was indeed AWOL at the time his left leg injuries were incurred, and if so, then whether such absence without leave materially interfered with the performance of his military duty.

Service treatment records in October 1973 note that the Veteran was treated for his left leg injuries on the date of the motorcycle accident at two hospitals in Jamaica: St. James Hospital (now Cornwall Regional Hospital), and St. Ann's Bay Hospital.

Pursuant to the Board's July 2013 remand, the AOJ asked the Veteran (in a July 2013 letter) to identify the provider(s) of any additional (records of which were not already associated with the record) treatment or evaluation he had received for his left leg disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to specifically include all records pertaining to his motorcycle accident on October 7, 1973 from the Cornwall Regional Hospital in Jamaica and the St. Ann's Bay Hospital in Jamaica.

In September 2013, the Veteran submitted a VA Form 21-4142 for St. Ann's Bay Hospital.  Thereafter, the AOJ requested records from St. Ann's Bay Hospital in September 2013 and October 2013, but no response was received from that facility. The Veteran was advised by the AOJ (in an October 2013 letter) that no response from St. Ann's Bay Hospital had been received and that it was ultimately his responsibility to ensure that VA received the requested information.

In March 2014, the Veteran submitted a VA Form 21-4142 for another private medical provider, Hawthorn Medical Associates.  Pursuant to the November 2014 Board remand, the Veteran submitted another VA Form 21-4142 for Hawthorn Medical Associates and Cornwall Regional Hospital.  Thereafter, the AOJ requested records from Hawthorn Medical Associates in December 2014, but the response was that no records could be located for the Veteran without further information such as the name of the doctor that was seen.  In addition, the AOJ requested records from Cornwall Regional Hospital in December 2014 and February 2015.  However, no response has been received from that facility.  The Veteran was advised by the AOJ, in the May 2015 Supplemental Statement of the Case, that Hawthorn Medical Associates did not have any records on the Veteran and that no response from Cornwall Regional Hospital had been received.

The AOJ did not request that the Veteran provide the additional information mentioned by Hawthorn Medical Associates, such as the name of the doctor that was seen.  Furthermore, although no response has been received from Cornwall Regional Hospital, the Veteran listed the incorrect dates of treatment for that facility.  Therefore, the Veteran should be given another opportunity to submit additional information as noted by Hawthorn Medical Associates and a new VA Form 21-4142 regarding treatment from Cornwall Regional Hospital with the correct date(s) of treatment, specifically October 7, 1973.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to resubmit a release necessary for VA to secure all records pertaining to his leg treatment from the Hawthorn Medical Associates to include additional information such as the treating physician's name, if known. 

If the Veteran provides the necessary release, the AOJ should secure complete clinical records of all pertinent treatment and evaluations from Hawthorn Medical Associates.

2.  The AOJ should once again ask the Veteran to provide the release necessary for VA to secure all records pertaining to his motorcycle accident on October 7, 1973 from the Cornwall Regional Hospital in Jamaica.  

If the Veteran provides the necessary release, the AOJ should ensure the correct date is listed and secure complete clinical records of all pertinent treatment and evaluations from Cornwall Regional Hospital, specifically from October 7, 1973.  

If any records requested are unavailable, the reason must be explained for the record.  If either private provider does not respond to VA's request(s) for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that VA receives the requested information.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




